Citation Nr: 9920839	
Decision Date: 07/28/99    Archive Date: 08/03/99

DOCKET NO.  95-03 696	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N.J. Ferrante, Associate Counsel

INTRODUCTION

The veteran served on active duty from April 1984 to February 
1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1993 rating decision by the 
Oakland, California, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which granted service connection 
for a right knee disorder, assigned a 0 percent disability 
rating, and denied service connection for a low back 
disorder.  

In October 1994, the RO denied reopening a claim for service 
connection for a low back disorder, and denied an increased 
rating for a right knee disorder.

In December 1996, the veteran testified at a personal hearing 
before the undersigned Board Member.  A copy of the 
transcript of that hearing is of record.

A March 1997 Board decision found that a timely notice of 
disagreement had been submitted as to the issue of service 
connection for a low back disorder and remanded the issue to 
the RO for additional development.  The decision also granted 
an increased disability rating to 10 percent for a right knee 
disorder.  

In January 1998 the Board again remanded the case for a VA 
orthopedic examination and medical opinion regarding the 
incurrence or aggravation of any back disorder during active 
duty.  That examination has been completed, the VA examiner 
has submitted a supplemental report and the matter is again 
before the Board.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  The veteran reported no history of a prior back 
disability at service entrance examination. 

3.  The veteran clearly and undebatably had a back disability 
prior to entering service.  

4.  The veteran's preexisting back disability was not 
aggravated coincident with active service.


CONCLUSION OF LAW

The presumption of soundness has been rebutted by clear and 
unmistakable evidence that the veteran had a back disability 
prior to service; the veteran's preexisting back disability 
was not aggravated coincident with active service.  38 
U.S.C.A. §§ 1111, 1131, 1153 (West 1991); 38 C.F.R. §§ 3.303, 
3.304, 3.306 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Criteria

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1131 (West 
1991); 38 C.F.R. § 3.303 (1998).  

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

The appellant will be considered to have been in sound 
condition when examined, accepted and enrolled for service, 
except as to defects, infirmities, or disorders noted at 
entrance into service, or where clear and unmistakable 
(obvious or manifest) evidence demonstrates that an injury or 
disease existed prior thereto.  38 U.S.C.A. § 1111 (West 
1991); 38 C.F.R. § 3.304 (1998).

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has emphasized that 
VA's burden of proof for rebutting the presumption of 
soundness is not merely evidence that is "cogent and 
compelling," i.e. a sufficient showing; rather, it is 
evidence that is clear and unmistakable.  In its decision, 
the Court noted that "the word 'unmistakable' means that an 
item cannot be misinterpreted and misunderstood, i.e. it is 
undebatable."  Vanerson v. West, 12 Vet.App. 254 (1999) 
(quoting Webster's New World Dictionary 1461 (3rd Coll. Ed. 
1988)).  

A preexisting disease or injury will be considered to have 
been aggravated by active service, where there is an increase 
in disability during service, unless there is a specific 
finding that the increase in disability was due to the 
natural progress of the disease. 38 U.S.C.A. § 1153; 38 
C.F.R. § 3.306(a) (1998).  See Green v. Derwinski, 1 Vet. 
App. 320, 322-23 (1991).  

Clear and unmistakable evidence is required to rebut the 
presumption of aggravation when the pre-service disability 
underwent an increase in severity during service.  38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).  This includes medical 
facts and principles which may be considered to determine 
whether the increase is due to the natural progress of the 
condition.  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  Id.  

Temporary or intermittent flare-ups of a pre-existing injury 
or disease are not sufficient to be considered "aggravation 
in service" unless the underlying condition as contrasted to 
symptoms, is worsened.  Jensen v. Brown, 4  Vet. App. 304, 
306-307 (1993), citing Hunt v. Derwinski, 1  Vet. App. 292 
(1991).

The Court has also held that lay assertions of medical 
causation cannot constitute evidence to establish a claim 
under 38 U.S.C.A. § 5107(a) (West 1991). See Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); see also Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992) (Court held that a 
witness must be competent in order for his statements or 
testimony to be probative as to the facts under 
consideration).

Background

The veteran contends that his present low back disability is, 
in part, due to injuries he sustained during active service.  
He claims that the evidence demonstrates that the disorder 
existed prior to his post-service industrial injuries.  He 
argues that service connection is warranted.

Private medical records from September and October 1983 show 
that the veteran complained of low back pain which had 
persisted since a January 1983 motor vehicle accident.  A 
January 1984 private medical report noted the veteran was 
involved in a motor vehicle accident in January 1983.  X-rays 
of the lumbar spine were negative.  The diagnosis was chronic 
low back pain.

Service medical records show that during a March 1984 
enlistment examination the veteran denied recurrent back pain 
in a report of medical history.  In February 1987, the 
veteran complained of pain and numbness in the left leg with 
intermittent back pain, but denied any known injury.  The 
diagnosis was probable sciatica, possibly related to the 
veteran's weight.  X-ray examination revealed transitional 
vertebra with lumbarization of the spine, with possible 
narrowing at L5-S1.

A June 1992 private medical report noted that the veteran was 
asymptomatic with respect to his back until May 1992 when he 
was injured at work and that there was no antecedent injury.  
The veteran reported that he experienced some slight low back 
stiffness during active service, but he denied any 
significant pain or injury.  The physician's opinion was that 
the veteran had significant degenerative disc disease of the 
lumbar spine which preexisted the May 1992 injury.  However, 
the physician stated that he would apportion the veteran's 
present disability to the May 1992 injury.

A private medical record shows that the veteran hurt his back 
by lifting a heavy patient in January 1993.  A private 
medical opinion dated in April 1993, apportioned the 
veteran's low back disability as 60 percent due to the May 
1992 injury, 30 percent to the February 1993 injury and 10 
percent to the "1980s episode in the Marines."  The 
physician noted that the opinion considered the effects of 
the lumbar strain the veteran claimed to have sustained 
during active service in the mid-1980's.

During VA examination in May 1994, the veteran reported that 
on multiple occasions he had sustained back injuries during 
active service, but did not relate any one specific incident 
of injury.  The examiner noted that, after reviewing the 
veteran's claims file, it appeared "that any aggravation to 
his right knee and back during the service period [was] 
largely outweighed by the industrial accidents."  The 
examiner's diagnoses included residuals of primarily 
industrial back injuries, status post micro-laminectomies in 
1992 and 1993.

In December 1996, the veteran testified at a personal hearing 
before the undersigned Board Member.  Pertinent testimony 
included that the back disability began during active duty, 
and has been chronic since onset.  The veteran testified that 
his back required him to take breaks 4 or 5 times per day and 
required medication to allow him to sleep.  The veteran 
submitted a State of California Workers' Compensation Appeals 
Board record, dated in August 1995,  which contained a 
stipulation that the veteran had 25 percent back disability, 
with 5 percent of that preexisting the 1992 work-related 
injury; the etiology of the pre-existing disability was not 
addressed.  The veteran waived regional office consideration 
of that evidence.  

The veteran underwent a VA orthopedic examination in March 
1998.  The examiner noted that review of the claims file 
indicated that, contrary to the veteran's reported history, 
he was injured in the January 1983 motor vehicle accident.  
The diagnosis was degenerative disc disease, with prior 
laminectomies at the next lowest disc space, left and right, 
industrially treated.  The examiners' report indicates a 
detailed review of the claims file.  In the discussion 
section of the report the examiner noted that the veteran had 
been somewhat less than candid about prior injuries on a 
number of occasions, specifically his denial of lower back 
problems prior to military service which are well documented.  
The examiner noted that the pre-service motor vehicle 
accident resulted in a lower back injury with complaints 
lasting many months, although x-rays were reportedly 
unremarkable.  

The examiner stated that, based on all of the evidence, it 
was medically probable that the veteran's disc problem 
commenced prior to military service in the January 1983 motor 
vehicle accident.  The condition became symptomatic during 
service, but did not require extensive treatment.  Subsequent 
to service, the veteran injured his knee while playing 
basketball.  Those records do not make reference to a back 
disorder.  The examiner noted that there was evidence of 
symptomatology in 1992 prior to the work-related injury which 
could indicate aggravation during active duty, however, the 
contribution of military service was a very small one.  The 
conclusion was that the veteran's back condition was not 
caused by military service, nor did it become sufficiently 
severe to require any specific treatment.
The examiner provided a supplemental report which concluded 
that the veteran did not have a significant injury to the 
back during service, although the possibility did exist that 
the veteran's back "deteriorated" during service due the 
veteran's weight and the gradual progression of arthrosis.  
The examiner stated that he had no scientific evidence upon 
which to offer an opinion regarding aggravation during 
service.

The veteran underwent an additional VA examination in August 
1998.  Although he primary focus of that examination was the 
veteran's right knee, the examiner noted that there was no 
evidence of significant injury to the back during service.  

Analysis

In this case, the Board notes that the veteran's claim is 
found to be well-grounded under 38 U.S.C.A. § 5107(a) (West 
1991). That is, he has presented a claim which is plausible. 
Murphy v. Derwinski, 1 Vet. App. 78 (1990).

The Board is also satisfied that no further assistance is 
required in order to satisfy the duty to assist mandated by 
38 U.S.C.A. § 5107(a).  The veteran has been afforded several 
VA examinations and there is not indication that available 
pertinent evidence has not been obtained.

Although the veteran is entitled to a presumption of 
soundness, the Board finds that the evidence of record, 
namely the reports of treatment following the January 1983 
motor vehicle accident and the VA medical opinions, clearly 
establish that the veteran had a pre-existing back disability 
at the time of entrance into service.

The regulations state that a preexisting injury or disease 
will be considered to have been aggravated by active service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
C.F.R. § 3.306 (1998).  In the present case, the records do 
not indicate an increase in disability during the period that 
the veteran was on active duty.  Although the record shows 
that the veteran complained of symptoms on one occasion 
during active duty, there is no medical evidence of an 
increase in disability.  The Board notes that no symptoms 
were reported from February 1987 until March 1992, and no 
treatment was necessary until veteran was injured at work in 
May 1992.  In addition, the most recent VA examination 
indicated that there was no injury during active service and 
that any increase in back disability was due to the natural 
progression of the veteran's pre-service back disability.  
Consequently, the Board concludes that service connection is 
not warranted.

The Board notes the April 1993 private medical opinion which 
indicates that a portion of the veteran's back disability 
owed its etiology to active duty, however that conclusion was 
apparently arrived at without the benefit of the veteran's 
complete history, most notably the records following the 
January 1983 motor vehicle accident.  The subsequent VA 
medical opinion, which had the benefit of a review of all 
pertinent clinical evidence and cited to some of it, must be 
afforded greater probative weight.  

When all the evidence is assembled, the Secretary, is then 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  In 
this case, the Board finds the preponderance of the evidence 
is against the claim for service connection.


ORDER

Entitlement to service connection for a low back disability 
is denied.




		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals



 

